


Exhibit 10.43

 

ASPEN TECHNOLOGY, INC.

 

Terms and Conditions of Restricted Stock Unit Agreement
Granted Under 2005 Stock Incentive Plan

 

1.   Grant of Award.

 

These terms and conditions, together with the notice of grant attached hereto
(“Notice”),  evidence the grant by Aspen Technology, a Delaware corporation (the
“Company”), on the grant date set forth in the Notice (the “Grant Date”) to the
individual named in the Notice (the “Participant”) of restricted stock units of
the Company (individually, an “RSU” and collectively, the “RSUs”) on the terms
provided herein and in the Company’s 2005 Stock Incentive Plan (the “Plan”).
Each RSU represents the right to receive one share of the common stock, $0.10
par value per share, of the Company (“Common Stock”) as provided in this
Agreement. The shares of Common Stock that are issuable upon vesting of the RSUs
are referred to in this Agreement as “Shares.”

 

2.   Vesting; Forfeiture.

 

(a)    The RSUs shall vest according to the schedule set forth on the Notice.

 

(b)   Except as otherwise provided in the Plan, by the Board of Directors or
pursuant to agreement between the Company and the Participant, if the
Participant’s employment with the Company terminates for any reason, any portion
of this award that is not vested as of the date of such termination shall be
forfeited. For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company.

 

3.   Distribution of Shares.

 

(a)    The Company will distribute to the Participant (or to the Participant’s
estate in the event that his or her death occurs after a vesting date but before
distribution of the corresponding Shares), as soon as administratively
practicable after each vesting date (each such date of distribution hereinafter
referred to as a “Settlement Date”), all of the vested Shares of Common Stock
represented by RSUs that vested before the Settlement Date. If a Settlement Date
occurs during a period during which the Participant may not trade in securities
of the Company because the Company’s insider trading policy imposes a trading
blackout on the Participant, then the Settlement Date shall be delayed until
such trading blackout has ended, unless Company deducts and retains from the
Shares to be distributed upon the Settlement Date, such number of Shares as is
equal in value to the Company’s statutory withholding obligations with respect
to the income recognized by Participant upon the lapse of the forfeiture
provisions set forth in the Agreement (based on statutory withholding rates for
Federal and state tax purposes, including payroll taxes, that are applicable to
such income), and to pay the required amounts to the relevant taxing
authorities.

 

(b)   The Company shall not be obligated to issue to the Participant the Shares
upon the vesting of any RSU (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may then be listed.

 

4.   Restrictions on Transfer.

 

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.

 

--------------------------------------------------------------------------------


 

5.   Dividend and Other Shareholder Rights.

 

Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or have any rights or privileges of,
a stockholder of the Company in respect of the Shares issuable pursuant to the
RSUs granted hereunder until the Shares have been delivered to the Participant.

 

6.   Provisions of the Plan; Reorganization Event; Change in Control Event.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

7.   Withholding Taxes; Section 83(b) Election.

 

(a)    No Shares will be delivered pursuant to the vesting of an RSU unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of the vesting of the RSU. To satisfy
any such tax obligation, the Company may deduct and retain from the Shares to be
distributed upon the Settlement Date such number of Shares as is equal in value
to the Company’s minimum statutory withholding obligations with respect to the
income recognized by the Participant upon the lapse of the forfeiture provisions
(based on minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to such income), and pay
the required amounts to the relevant taxing authorities.

 

(b)   The Participant acknowledges that no election under Section 83(b) of the
Internal Revenue Code of 1986 may be filed with respect to this award.

 

8.   Miscellaneous.

 

(a)   No Rights to Employment.   The Participant acknowledges and agrees that
the vesting of the RSUs shall be in accordance with the vesting schedule set
forth in the Notice, and is contingent upon status as an employee at the time of
vesting at the will of the Company (not through the act of being hired). The
Participant further acknowledges and agrees that the transactions contemplated
hereunder and the vesting schedule set forth in the Notice do not constitute an
express or implied promise of continued engagement as an employee or consultant
for the vesting period, for any period, or at all.

 

(b)   Severability.   The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

(c)   Waiver.   Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

 

(d)   Binding Effect.   This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

 

(e)   Notice.   All notices required or permitted hereunder shall be in writing
and deemed effectively given upon personal delivery or five days after deposit
in the United States Post Office, by registered or certified mail, postage
prepaid, addressed to the other party hereto at the address shown beneath his or
its respective signature to this Agreement, or at such other address or
addresses as either party shall designate to the other in accordance with this
Section 8(e).

 

(f)   Pronouns.   Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

 

(g)   Entire Agreement.   This Agreement and the Plan constitute the entire
agreement between the parties, and this Agreement supersedes all prior
agreements and understandings, relating to the subject matter of this Agreement.

 

(h)   Amendment.   This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

 

2

--------------------------------------------------------------------------------


 

(i)   Governing Law.   This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware, USA
without regard to any applicable conflicts of laws principles.

 

(j)   Participant’s Acknowledgments.   The Participant acknowledges that he or
she: (i) has read this Agreement; (ii) understands the terms and consequences of
this Agreement; and (iii) is fully aware of the legal and binding effect of this
Agreement.

 

(k)   Unfunded Rights.   The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.

 

(l)   Section 409A.   Payments under this Agreement are intended to be exempt
from, or comply with, the provisions of Section 409A of the Internal Revenue
Code of 1986 (“Section 409A”) and this Agreement shall be administered and
construed accordingly. If any payment, compensation or other benefit provided to
the Participant in connection with a termination of his employment is
determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Participant is a
specified employee as defined in Section 409A(2)(B)(i), no part of such payments
shall be paid before the day that is six (6) months plus one (1) day after the
date of termination (the “New Payment Date”). The aggregate of any payments that
otherwise would have been paid to the Participant during the period between the
date of termination and the New Payment Date shall be paid to the Participant in
a lump sum on such New Payment Date.

 

Click here to read the 2005 Stock Incentive Plan.

 

Click here to read the 2005 Stock Incentive Plan Prospectus.

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Mark E. Fusco

 

 

 

 

 

President and CEO

 

By accepting this grant online, I hereby acknowledge that I have read these
Terms and Conditions, the 2005 Stock Incentive Plan and related prospectus, and
agree to all terms and conditions set forth therein.

 

3

--------------------------------------------------------------------------------
